Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A power of attorney still has not been filed in this application as of 7/14/2022.
An amendment was filed on 6/21/2022. Its exact duplicate was filed a day later, on 6/22/2022. The 6/22/2022 amendment is assumed to be the official response from the applicant.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/9/2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 219 955.5 application as required by 37 CFR 1.55.

Claims
Claims 11-13, and 15-20 are pending in the application.

Allowable Subject Matter
Claims 11-13, and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: Kozak (US Pub. 2017 /0102700), the closest prior art of record, teaches an automated driving system with assistance for a driver of a vehicle in performing a non-driving activity, where the vehicle switches between an autonomous mode and a manual mode, with an assistance device assisting the driver in performing the non-driving activity if the automated driving system switches to the manual mode.  With regard to independent claim 1, Kozak, taken either independently or in combination with other prior art references Breed (US 2007/0280505) and Vemiready (US 2013/0246926), fails to teach where the assistance device offers the driver to finish an e-mail or message that the driver started to write during the autonomous mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661